Citation Nr: 1325655	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for status post residuals of previous probable small intestinal resection with scarred duodenal bulb.

2.  Entitlement to service connection for diabetes, to include as secondary to service-connected status post residuals of previous probable small intestinal resection with scarred duodenal bulb.

3.  Entitlement to service connection for right foot nerve damage, to include as secondary to service-connected status post residuals of previous probable small intestinal resection with scarred duodenal bulb and/or as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1975 and from January 1977 to February 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In connection with his appeal, the Veteran presented testimony before the undersigned Acting Veterans Law Judge at a Board hearing in May 2012.  A transcript of the hearing has been associated with the claims file.  

The issues of (1) entitlement to service connection for pancreatitis, 
(2) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatitis, (3) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes, (4) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for high blood pressure, (5) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for high cholesterol, and (6) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot nerve damage have been raised by the Veteran.  See January 2008 statement (alleging a connection between service and pancreas scarring and also asserting that VA's failure to diagnose pancreatitis lead to these problems).  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, a remand is necessary for further development with respect to the Veteran's claims.

I.  Potentially Relevant Federal Records

After carefully reviewing the file, the Board has identified potentially relevant records that are outstanding.  First, during his May 2012 hearing testimony, the Veteran indicated that he was being treated at the VA hospital in Baltimore, Maryland.  Additionally, in a January 2008 statement, the Veteran, through his representative, asserted that records of VA treatment from 1980 through 2001 were missing from the record.  [The Board also parenthetically notes that it was asserted that service treatment records were also missing, but these are located in the claims file].  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992) (per curiam).  Accordingly, on remand, the RO/AMC must make attempts to obtain the documents identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Additionally, the Veteran asserted that he is receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) (see  February 2008 statement) and is on disability as a result of chronic pain, including of the feet (see March 2008 statement).  In light of the Veteran's statements, the Board is on notice of the existence of SSA records that may contain potentially relevant information.  Accordingly, as such records have not yet been associated with his claims file, they should be obtained on remand.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

II.  Potentially Relevant Private Records

The record also indicates that the Veteran was seen by Dr. S. of the Potomac Valley Orthopedics Group.  See June 2004 private treatment record.  Additionally, in March 2008, the Veteran provided the names and addresses of several physicians who had medical records in support of his claims.  However, it does not appear that records have been obtained from each of these providers, including Dr. S. discussed above, Dr. W., Jr., Dr. Z, and Dr. T.  Accordingly, on remand, the RO/AMC should request that the Veteran provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to obtain all outstanding medical records relating to his claimed disorders from the identified providers.  See 38 C.F.R. § 3.159(c)(1).

III.  Adequate VA Examinations

The Board also finds that the existing examinations and opinions are inadequate to decide the claims.  With regard to the Veteran's claim for an increased rating, the Veteran was provided with a VA examination in June 2008.  The examiner stated that no diagnostic tests were performed because the problems occurred in service in 1973, but the Veteran testified in May 2012 that his symptoms were minimal now and that he did not think that he ever had any ulcer at all.  Given these inconsistencies, as well as the fact that the Veteran is service-connected for residuals of previous probable small intestinal resection, the Board finds that a new VA examination is warranted so that the VA examiner can perform all necessary tests to identify all symptoms/residuals attributable to the Veteran's service-connected disability.  Crucially, the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

With regard to the Veteran's service-connection claims, the June 2008 VA examiners determined that the right foot neuropathy is "not caused by or a result of" diabetes and that diabetes is "not caused by or a result of" his service-connected status post residuals of previous probable small intestinal resection.  A subsequent May 2010 examination also concluded that diabetes is "not cause by or a result of the small intestine resection with scarring of the duodenal bulb."  These opinions, however, lack supporting rationales and, importantly, do not address whether either of the claimed conditions were aggravated by the Veteran's service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995)  ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Moreover, the opinion regarding neuropathy only assessed whether there was a causational relationship between the right foot and diabetes but did not address whether it may be secondary to the Veteran's service-connected disability as alleged.  Therefore, these issues must also be remanded for adequate opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes the effort to provide a medical examination, it must ensure that the examination is adequate for adjudication purposes). 

Accordingly, the case is REMANDED for the following actions:
1.  Obtain and associate with the claims file (1) relevant VA treatment records from 1980 through 2001, (2) relevant VA treatment records from the VA hospital in Baltimore, Maryland, and (3) a copy of the Veteran's Social Security Administration (SSA) file, including all disability or SSI determinations rendered by that agency and the medical records upon which those determinations were predicated.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Following receipt of authorization, obtain and associate with the claims file non-duplicative records relating to the Veteran's claimed disorders from the identified private providers.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the development described in items (1) and (2) above, schedule the Veteran for an appropriate VA examination for the purpose of assessing the nature and severity of the Veteran's status post residuals of previous probable small intestinal resection with scarred duodenal bulb.  The entire claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA], and a copy of this remand, should be made available and be reviewed by the examiner in conjunction with the examination. 

(a) The examiner should perform any medically indicated testing deemed necessary to ascertain the current nature and severity of status post residuals of previous probable small intestinal resection with scarred duodenal bulb; and

(b) The examiner should identify any and all residual symptoms related to the previous probable small intestinal resection with scarred duodenal bulb and, if possible, distinguish these symptoms from the symptoms or manifestations of any nonservice-connected disabilities (for example, at this juncture, service connection for pancreatitis has not been established).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for appropriate VA examination(s) for the purpose of assessing the nature and etiology of the Veteran's claimed diabetes and right foot nerve damage.  The entire claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA], and a copy of this remand, should be made available and be reviewed by the examiner in conjunction with the examination.  

(1) The examiner should render an opinion as to whether the Veteran's diabetes is caused by or aggravated by the Veteran's status post residuals of previous probable small intestinal resection with scarred duodenal bulb; and

(2) The examiner should render an opinion as to whether any diagnosed right foot disorder is caused by or aggravated by the Veteran's status post residuals of previous probable small intestinal resection with scarred duodenal bulb; and

(3) If it is determined that diabetes is caused or aggravated by the Veteran's status post residuals of previous probable small intestinal resection with scarred duodenal bulb, the examiner should also render an opinion as to whether any diagnosed right foot disorder is caused by or aggravated by the Veteran's diabetes.

As above, all opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to an increased rating in excess of 20 percent for status post residuals of previous probable small intestinal resection with scarred duodenal bulb; entitlement to service connection for diabetes, to include as secondary to service-connected status post residuals of previous probable small intestinal resection with scarred duodenal bulb; and entitlement to service connection for right foot nerve damage, to include as secondary to service-connected status post residuals of previous probable small intestinal resection with scarred duodenal bulb and/or as secondary to diabetes.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



